
	

115 HR 3469 : To designate the bridge located in Blount County, Tennessee, on the Foothills Parkway (commonly known as “Bridge 2”) as the “Dean Stone Bridge”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 3469
		IN THE SENATE OF THE UNITED STATES
		March 14, 2018ReceivedAN ACT
		To designate the bridge located in Blount County, Tennessee, on the Foothills Parkway (commonly
			 known as Bridge 2) as the Dean Stone Bridge.
	
	
 1.DesignationThe bridge located in Blount County, Tennessee, on the Foothills Parkway (commonly known as Bridge 2) shall be known and designated as the Dean Stone Bridge. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the bridge referred to in section 1 shall be deemed to be a reference to the Dean Stone Bridge.
		
	Passed the House of Representatives March 13, 2018.Karen L. Haas,Clerk.
